Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response dated 10/31/2022 was received and considered.
Claims 21, 23-27, 29-30, 32-36 and 38-42 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 21, 23-27, 29-30, 32-36 and 38-42 have been considered but are not persuasive.  
Applicant’s remarks (p. 12) is persuasive with respect to the claim objections set forth in the previous Office Action.  The objections are withdrawn.  
Applicant’s remarks (pp. 12-15) argue that the prior art of record fails to teach the amended limitation: the key defining parameters including “a quantity only accessible to the communication device and the NAF, which is a counter maintained by both of the communication device and the access point or a random number generated by either of the communication device and the access point and communicated between them”.  However, Cheng teaches, in an analogous art, establishing a shared key between a DRM server and a DRM device (comprising a SIM, ¶¶31-32), where the key is derived from parameters including a NAF-specific key (Ks_NAF) and a random number (¶30), which is shared with the DRM server (¶¶33-34).  A skilled artisan would have understood that including additional random data as parameters in generating a key would increase entropy and thus security of the key.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Simplicio such that the key defining parameters include a quantity only accessible to the communication device and the NAF, which is a counter maintained by both of the communication device and the access point or a random number generated by either of the communication device and the access point and communicated between them to utilize a known technique to increase the security of the key, as taught by Cheng.  Therefore, the Examiner respectfully maintains that the application is not yet in condition for allowance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-27, 29-30, 32-36 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0281958 A1 to Simplicio Junior et al. (Simplicio), WO 2016/116192A1 to Wifvesson et al. (Wifvesson), “3GPP TS 33.220 V15.0.0” by 3GPP, WO 2017/189590 to Schmidt and US 2010/0262831 A1 to Cheng et al. (Cheng).
Regarding claim 21, Simplicio discloses a method of establishing a session key at a communication device (further secured connection, Fig. 8, S7.8); wherein the session key is to be shared between the communication device and a network application function (NAF) (Fig. 8, S7.8); wherein a service bootstrap key (Ks) and an associated transaction identifier (B-TID), previously derived by application of a general bootstrapping architecture (GBA) procedure, are shared between the communication device and a bootstrapping server function (BSF) (Ks and B-TID shared between user device and BSF, ¶50, ¶54); the method comprising the communication device: acquiring a NAF identifier associated with the NAF (NAF-id, ¶51); deriving a NAF specific key (Ks_NAF, ¶51) based on the NAF identifier (NAF-id, ¶51) and the service bootstrap key (Ks, ¶51).  Simplicio additionally discloses further securing the connection between the UE and NAF with a secret S unknown to the BSF (secret S or an additional key derived from S, ¶¶54-55, ¶62), wherein the key defining parameters are accessible by the communication device and by the NAF and are non-accessible by the BSF (¶¶54-55, ¶62), but lacks deriving the session key based on the NAF specific key and one or more key defining parameters and lacks transmitting an attach request message and the transaction identifier towards the NAF for establishment of the session key at the NAF.  However, Wifvesson teaches a DCE (acting as a NAF) deriving a session key using key defining parameters and the shared key Ks_NAF (p. 13, line 13 – p. 14, line 10, p. 15, lines 15-29).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Simplicio to include deriving the session key (to further secure the connection, as per Simplicio, ¶62) based on the NAF specific key and one or more key defining parameters (based on Ks_NAF and additional parameters).  One of ordinary skill in the art would have been motivated to perform such a modification to enable secure direct communication between the NAF and UE, while keeping the connection secured from the BSF, as taught by Wifvesson.  As modified, Simplicio lacks transmitting an attach request message and the transaction identifier towards the NAF for establishment of the session key at the NAF and receiving an attach response message from the NAF, thereby establishing a communication session based on the session key.  However, 3GPP teaches the bootstrapping procedure beginning with an attach request message towards the NAF, the attach request message comprising B-TID (p. 30, Fig. 4.4) and teaches that the bootstrapping procedure is known to include an attach response message (application answer, p. 30, Fig. 4.4), thereby establishing a communication session based on the shared key (Fig. 4.4, #4, as the protocol results in the UE and NAF using the reference point Ua in a secure way, p. 30, #4; note that the session key – both disclosed as S or a derivation thereof in Simplicio, ¶62 and as modified above by Wifvesson – would be used to secure point Ua).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Simplicio to include transmitting an attach request message and the transaction identifier towards the NAF for establishment of the session key at the NAF and to include receiving an attach response message from the NAF, thereby establishing a communication session based on the session key.  One of ordinary skill in the art would have been motivated to perform such a modification to begin the key establishment protocol according to the known GBA standard, as taught by 3GPP.  As modified above, Simplicio lacks the key defining parameters including conditions of a link between the communication device and an access point of the NAF, which are one of measured and estimated at the communication device and the access point of the NAF.  However, Schmidt teaches that it was known to utilize channel characteristics as a source of randomness in key generation (¶19), where the channel characteristics are measured at the communicating entities (¶32; see also ¶41 for key generation using values derived from the measured characteristics).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Simplicio such that the key defining parameters include conditions of a link between the communication device and an access point of the NAF, which are one of measured and estimated at the communication device and the access point of the NAF.  One of ordinary skill in the art would have been motivated to perform such a modification to increase the randomness of the shared key, as taught by Schmidt.  As modified, Simplicio lacks the key defining parameters including a quantity only accessible to the communication device and the NAF, which is a counter maintained by both of the communication device and the access point or a random number generated by either of the communication device and the access point and communicated between them.  However, Cheng teaches, in an analogous art, establishing a shared key between a DRM server and a DRM device (comprising a SIM, ¶¶31-32), where the key is derived from parameters including a NAF-specific key (Ks_NAF) and a random number (¶30), which is shared with the DRM server (¶¶33-34).  A skilled artisan would have understood that including additional random data as parameters in generating a key would increase entropy and thus security of the key1.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Simplicio such that the key defining parameters include a quantity only accessible to the communication device and the NAF, which is a counter maintained by both of the communication device and the access point or a random number generated by either of the communication device and the access point and communicated between them.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a known technique to increase the security of the key, as taught by Cheng.
Regarding claim 27, the claim is similar in scope to claim 21 and is therefore rejected using a similar rationale.
Regarding claim 30, the claim is similar in scope to claim 21 and is therefore rejected using a similar rationale.
Regarding claim 36, the claim is similar in scope to claim 21 and is therefore rejected using a similar rationale.
Regarding claims 23 and 32, Simplicio, as modified above, lacks during the established communication session, deriving a new service bootstrap key and an associated new transaction identifier, to be shared between the communication device and the BSF, by re-applying the GBA procedure.  However, 3GPP teaches that it was known in GBA to derive a new service bootstrap key (Ks) and an associated new transaction identifier (bootstrapping renegotiation request, starting protocol over, p. 20, ¶2).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Simplicio such that during the established communication session, deriving a new service bootstrap key and an associated new transaction identifier, to be shared between the communication device and the BSF, by re-applying the GBA procedure.  One of ordinary skill in the art would have been motivated to perform such a modification to renegotiate a key to manage a key expiration, as taught by 3GPP.
Regarding claims 24, 25, 33 and 34, Simplicio, as modified above, lacks discarding the service bootstrap key and the associated transaction identifier previously derived or continuously maintaining the service bootstrap key and the associated transaction identifier previously derived.  However, 3GPP teaches that if the shared key between UE and NAF is invalid, the NAF can set deletion conditions to the corresponding security association for subsequent removal (p. 20, Note 1, p. 34, ¶4).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to further modify Simplicio to include discarding the service bootstrap key and the associated transaction identifier previously derived or continuously maintaining the service bootstrap key and the associated transaction identifier previously derived based on a condition.  One of ordinary skill in the art would have been motivated to perform such a modification to enable automatic key management based on conditions, as taught by 3GPP.
Regarding claims 26, 29, 35 and 38, Simplicio, as modified above, lacks – but 3GPP teaches - discarding the session key when the communication session is terminated (3GPP, p. 24, “Whenever a UICC application is terminated (see section 4.4.8) the shared key Ks established from it in the protocol over the Ub reference point (according to clauses 4.5.2 and 5.3.2) shall be deleted).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Simplicio to include discarding the session key when the communication session is terminated.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a known practice in computer security and to conform to the GBA protocol specification, as taught by 3GPP.
Regarding claims 39-42, Simplicio, as modified above, teaches wherein the key defining parameters include some quantity only accessible to the communication device and the NAF, so that a counter maintained by the communication device and the access point, or a random number generated (see Schmidt, ¶19 and ¶41) by the communication device and the access point is communicated between them (Schmidt teaches generating the shared key based, at least in part, on bit values generated from measuring the channel characteristics (¶19).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/              Primary Examiner, Art Unit 2493                                                                                                                                                                                          
November 17, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See US 20180248689 A1 (¶26), US 20170149740 A1 (¶162), US 20090132806 A1 (¶56)